Citation Nr: 0400526	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  02-07 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a right ankle 
disability.

4.  Entitlement to service connection for a left ankle 
disability.

5.  Service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran served on active duty service from May 1974 to 
May 1977 and from March 1984 to June 2001.  He retired after 
20 years of service.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Waco, Texas.

As set forth below, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

In various statements and testimony, the veteran indicated 
that he was receiving treatment.  On one occasion, the 
veteran referred to treatment records from the Kileen Family 
Care Clinic.  Additionally, the Board observes that the 
veteran's VA examination in February 2001 occurred 4 months 
prior to his retirement from service and more than 2 years 
ago.  

The VA has a duty to obtain a medical records and a medical 
examination or opinion when such examination or opinion is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The RO should contact the veteran and 
request whether the veteran has received 
any medical treatment for his 
disabilities since his retirement from 
service.  If so, the veteran should 
provide names and addresses of such 
providers to include the Kileen Family 
Care Clinic as well as necessary 
authorization for VA to obtain copies of 
such record.

2.  After completion of #1 above, the RO 
should schedule the veteran for VA 
orthopedic examination to determine the 
nature and etiology of his bilateral 
knee, bilateral ankle, and back 
disability, if any.  The examiner should 
review the claims file prior to the 
examination of the veteran and the 
examiner must indicate whether the claims 
file was reviewed.  All indicated studies 
should be performed VA orthopedic 
examination to determine whether he 
suffers from present bilateral knee, 
bilateral ankle, and/or a low back 
disability or disabilities.  If so, the 
examiner is asked to provide an opinion 
as to the etiology of each such 
disability diagnosed.  

3.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of 
the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2003). 

